Citation Nr: 1450525	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include in the shoulders and neck, to include as a result of an undiagnosed illness as due to service in Southwest Asia.  

2.  Entitlement to service connection for a disability manifested by sleep disturbances, to include as a result of an undiagnosed illness as due to service in Southwest Asia.  

3.  Entitlement to service connection for allergic rhinitis, to include as due to exposure to environmental toxins in Southwest Asia.  

4.  Entitlement to service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
INTRODUCTION

The Veteran had activated service as a member of the Arkansas Army National Guard from October 2002 to August 2004, and from October 2007 to March 2009, to include duty in Iraq.  There are additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) prior and subsequent to the activated periods.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he currently experiences muscle and joint pain in various parts of his body, and that this exists outside of his diagnosed and service-connected lumbar strain.  Further, he has alleged that he currently experiences sleep disturbances, and that he has a current nasal and foot disability as due to his active military service.  With respect to his complaints of muscle/joint pain and sleep problems, the Veteran alleges that these symptoms arose as due to exposure to various toxins associated with his service in Southwest Asia.  Should the symptoms not be attributable to specific pathology, it is alleged that the manifestations are as due to an undiagnosed illness associated with service in that region.  

With respect to allergic rhinitis, it is noted that the Veteran had a single assessment of this by VA providers in August 2006.  This is two years after the Veteran had his first period of active duty, but it is prior to his most recent period of active service.  The available service treatment records do not show that the Veteran had a diagnosis of a chronic upper respiratory condition; however, in records dating from the first period of service (September 2003), the Veteran complained of being exposed to fuels, truck/vehicle fumes, and "sand and dust."  It is alleged that these environmental toxins led to the development of a chronic upper respiratory ailment.  It is noted that despite the one VA annotation in 2006, the Veteran was not found to exhibit nasal symptomatology at the time of his return to active duty in 2007.  VA records following this last period of active duty do indicate several assessments of allergic rhinitis.  

Given that the Veteran had specific environmental exposures noted in his first period of active service, and given that there was at least one episode of allergic rhinitis noted after that service (but prior to the second period of active duty), the issue is raised as to if a current nasal disability began active service.  As of yet, no examination is of record addressing whether the Veteran's allergic rhinitis had causal origins with his environmental exposures in service, and such an opinion is necessary prior to the adjudication of this claim.

Alternatively, it is asked that the examiner review the single assessment of allergic rhinitis by VA in 2006.  The examiner should specifically note as to if this assessment was the first diagnosis of currently present chronic allergic rhinitis.  If that is indicated, and it is not indicated that allergic rhinitis had causal origins with the first period of active duty and the exposure to toxins associated with that duty, it should be noted as to if allergic rhinitis clearly and unmistakably pre-existed the second period of service (but not the first period), and if so, if the disability was clearly and unmistakably not aggravated (i.e. worsened beyond the natural progress of the disease process, to include as a result of toxin exposure in the second period of service) by that second period of active service.  Id.  

With respect to the claimed muscle/joint pain, it is noted that the Veteran was afforded two VA examinations in concert with orthopedic complaints.  A July 2012 orthopedic examination determined that lumbar strain was related to the Veteran's carrying of heavy equipment associated with his military duties.  Service connection was granted for that disability.  A general VA medical examination was afforded in August 2012, and the RO determined that the opinion did not support a finding that there was current disablement as claimed, to include as a result of an undiagnosed illness.  Upon review, however, it is noted that while the Veteran was not diagnosed with a named chronic disability, it was reported that the Veteran had "tender points for fibromyalgia," and there were specific complaints of neck and shoulder pain (exacerbated when carrying his infant son).  The Veteran's service treatment records following his return from his second period of active service (which included service in Southwest Asia) did include some complaints of generalized muscle pain.  The examiner addressed the Veteran's post-service bodybuilding and usage of creatine as contributing to muscle pains; however, it was only noted that it was only "hopeful" that the Veteran's necessary ceasing these activities would ease those symptoms (i.e. it is not indicated that this activity, which the Veteran can no longer do, was the sole cause of the joint/muscle pain).  The examiner also did opine that sleep disturbances could be related to his muscle aches, which makes the claim for that disability intertwined with the muscle complaints.  It was not expressed as to if the muscle disablement was at least as likely as not to have arisen from an undiagnosed illness as due to Southwest Asia service.  Thus, the opinion is inadequate, and a new examination must be afforded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Regarding the claimed sleep disorder, it was noted in the same general medical examination of August 2012 that the Veteran did not experience sleep apnea.  However, the Veteran voiced problems with his sleeping patterns and was specifically noted to take medication to help achieve a normal sleep pattern.  While apnea was ruled out, the examiner did not opine as to if it was at least as likely as not that sleep problems originate from an undiagnosed illness as due to Southwest Asia service.  Accordingly, with respect to this issue, the returned report is inadequate, and a new examination must be afforded.  Id.  

Lastly, with respect to the feet, the Veteran contends that he developed pes planus and plantar fasciitis as a result of wearing heavy armor and equipment during his active service periods.  Following the Veteran's return from Iraq in 2008, he did make a report of heel pain.  The Veteran was examined in July 2012, and pes planus with plantar fasciitis was diagnosed.  The examiner explained that this condition was "likely present before service" and that plantar fasciitis "has not been linked to military service as an exact cause."  It is noted that another, earlier VA examination report, dated in March 2009, described a "normal" foot with a "moderate collapse of the arches."  That is, it wasn't readily apparent that chronic pes planus was present; however, there was indication at a time only a few months following his separation of the last period of active duty of problems with his arches.  

The 2012 examination report with respect to the feet does not contain a rationale to support its conclusions.  There is no explanation as to why the flat feet were, in the examiner's view, something which pre-dated service, and no opinion was offered as to if the heavy equipment worn by the Veteran played any causal role in the onset of the condition.  Further, with specific respect to plantar fasciitis, no mention of the 2008 in-service report of heel pain was made, and it was not described why military service could not be causative of this condition (further, the "exact" nature of the etiology is not a concern, as the examiner need only note if it is at least as likely as not).  As this is the case, the opinion is not adequate to resolve the issue on appeal.  See Nieves-Rodriguez at 295.  The claim will be remanded for a new, comprehensive VA podiatry opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA, if possible with examiners other than the ones who have already assessed the Veteran in 2012 (where applicable), to address the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current allergic rhinitis had causal origins with his first period of active service between 2002 and 2004, to include as a result of toxin exposure inclusive of fuels, vehicle exhaust, sand, and dust?  Alternatively, did the notation of allergic rhinitis, noted by VA in August 2006, clearly and unmistakably represent the earliest manifestation of the disease?  If so, did the rhinitis clearly and unmistakably undergo an increase in severity during the second period of service, and if so, was the disorder clearly and unmistakably NOT AGGRAVATED (i.e. worsened beyond the natural progression of the disease process, to include as a result of toxin exposure inclusive of vehicle exhaust, sand, and dust particles) by that service?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences a current disability manifesting as muscle and joint pains?  The examiner should specifically reference the Veteran's voiced complaints, in service and after, of shoulder, neck, and knee pains, as well as the 2012 assessment of a positive finding for fibromyalgia points.  If these symptoms are at least as likely as not attributable to a diagnostic entity, it should specifically be stated.  If these symptoms cannot be attributed to any specific pathology, the examiner should opine as to if it is at least as likely as not that the Veteran experiences an undiagnosed illness, manifesting as joint and muscle pains, as a result of his confirmed service in Southwest Asia.  Alternatively, the examiner should opine as to if any muscular disablement (be it from a diagnosed or undiagnosed disability) was caused, or aggravated beyond the natural progress of the disease process, by sleep disturbances attributable to a diagnostic entity and/or associated with an undiagnosed illness as due to service in Southwest Asia.  

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences a current sleep disability?  In this regard, the 2012 annotation of the Veteran taking medication to sleep should be referenced.  Further, while sleep apnea was ruled-out in 2012, the examiner should opine as to if any sleep disturbances currently present are attributable to a distinct diagnostic entity or, alternatively, if they are at least as likely as not attributable to an undiagnosed illness resultant from service in Southwest Asia.  

d)  Is it at least as likely as not that the Veteran's pes planus and/or plantar fasciitis had causal origins in active service, to include as a result of the stresses associated with the carrying of heavy gear during deployment to Iraq.  The examiner should specifically reference a 2008 complaint of heel pain when coming to his conclusion.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims, if necessary. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



